ClaeKsoN, J.
The defendant gave his half brother, J. A. Bunting, a mortgage, on 19 January, 1932, securing a bond for $3,350, for the land in controversy. In default of the payments and in accordance with the provision of the mortgage, the land was sold and purchased by the plaintiff, the wife of J. A. Bunting. This is an action in ejectment for the possession of the land. On this record, the trustee in bankruptcy is *794not a party and is making no claim to tbe land. It is contended by plaintiff that tbe entire evidence shows tbat tbe bankruptcy court and tbe trustee in bankruptcy bas abandoned tbe property to tbe bankrupt and bis mortgagee. ¥e think, from tbe present record, tbe foreclosure was valid between tbe parties. Tbe evidence tends to sbow tbat tbe trustee in bankruptcy saw no equity and abandoned any claim be might have, at least asserted none. No doubt be saw tbat tbe value of tbe property was less than tbe lien. Cunningham v. Long, 188 N. C., 613, and Irvin v. Harris, 189 N. C., 465.
Tbe case of Isaacs v. Hobbs Tie & Timber Co., 75 Law Ed., p. 645 (282 U. S., 734-739), cited by defendant, is not applicable to tbe facts in tbe present action.
For tbe reasons given, there is
No error.